 



AMENDMENT NO. 3

 

 

TO THE

 

 

PRODUCTS AND SERVICES AGREEMENT

 

NO. AIR-12-001

 

 

 

BETWEEN

 

 

AIREON LLC

 

AND

 

HARRIS CORPORATION

 

 

For

 

 

Automatic Dependent Surveillance-Broadcast (ADS-B) Payload Development

 



 

 

 



PREAMBLE

 

This Amendment No. 3 (the “Amendment”) to the Products and Services Agreement
for ADS-B Payload Development, No AIR-12-001, signed on June 19, 2012 between
Aireon LLC and Harris Corporation, Government Communications Systems Division
(the “Agreement”) is entered into on this 18th Day of March, 2013, by and
between Aireon LLC, a limited liability company organized and existing under the
laws of Delaware, having its office at 1750 Tysons Boulevard, Suite 1400,
McLean, VA 22102 (“Aireon”) and Harris Corporation, Government Communications
Systems organized in the state of Delaware with offices located at 2400 Palm Bay
Road NE, Palm Bay, Florida 32905 USA (“Contractor”).

 

RECITALS

 

WHEREAS, Aireon and Contractor have engaged in discussions relating to changes
each would like to incorporate in the Agreement; and

 

WHEREAS, the Parties now desire to: (1) add new definitions; (2) amend the
definition of “Other Payload”, and (3) amend Articles 4.2, 16.3, and 18.1 of the
Agreement and Section 1.2 of Exhibit A, the Statement of Work, and Exhibit D.

 

NOW, THEREFORE, in consideration of the foregoing, the agreements contained
herein, the payments to be made by Aireon to Contractor under the Agreement and
other good and valid consideration, the receipt and adequacy of which are hereby
expressly acknowledged, and intending to be legally bound, the Parties hereby
amend the Agreement as follows:

 

1.Capitalized terms used but not defined in this Amendment shall have the
meanings ascribed thereto in the Agreement.

 

2.Add the following new definitions:

 

a.“Auxiliary Component Customers” means any person or entity which owns or
otherwise maintains a financial interest in any Auxiliary Component.

 

b.“Auxiliary Component Work Product” means Work Product solely related to the
Auxiliary Component(s).

 

c.“Auxiliary Component Hosting Cost Reimbursement Agreement” means an agreement
between Harris and Iridium Satellite, LLC specifying the integration and
delivery of Auxiliary Component(s) as part of the Payload Enclosure, and related
technical parameters.

 



 

 

 

 

d.“Payload Enclosure” means the enclosure delivered by Contractor enclosing the
ADS-B Payload and the Auxiliary Components that are located inside the
enclosure.

 

3.Delete the definition of “Other Payload”.

 

4.Add definition of “Auxiliary Component” as follows:

 

“Auxiliary Component” means any auxiliary sensor or instrument assembly, other
than the ADS-B Payload, that is located either inside or outside or partly
inside and partly outside the Payload Enclosure and is provided on any satellite
which is part of Iridium NEXT.

 

5.Article 4.2 Option for Other Payload(s) CLIN 002: is hereby deleted in its
entirety and replaced in its entirety as follows:

 

“Article 4.2 Auxiliary Component(s)

 

a)Aireon understands and agrees that Contractor will, to the extent permitted by
and in accordance with a separate Auxiliary Component Hosting Cost Reimbursement
Agreement between Iridium Satellite LLC and Contractor, integrate and deliver
Auxiliary Components as part of the Payload Enclosure.

 

b)Contractor agrees that, as a condition precedent to the permission being
granted in Article 4.2(a), such integration of Auxiliary Component(s) shall not
(i) have a material adverse impact upon the operation of the Payload, or (ii)
limit or modify any other obligations or rights of Contractor or Aireon as set
forth in this Agreement; including but not limited to Contractor’s obligations
to meet the delivery schedule set forth in this Agreement. Contractor further
agrees that at all times, as between the Payload and any Auxiliary Component,
the Payload and the continued stable operation of the Payload shall take
precedence and at all times be prioritized over any Auxiliary Component and the
operation of any Auxiliary Component.

 

c)Aireon acknowledges and agrees that, in connection with the integration of
Auxiliary Components: (i) Work Product regarding the Payload may include
Auxiliary Component Work Product, which will be clearly identified as such; (ii)
) the configuration of the Payload Enclosure may be modified as agreed by the
Parties during the Term of this Agreement; and (iii) Auxiliary Component Work
Product may be shared with or otherwise distributed to Auxiliary Component
Customers; provided, however, that Contractor shall comply with the obligations
set forth in Article 13.1 regarding all Proprietary Information relating to the
Aireon System.

 



 

 

 

 

d)Aireon shall have no obligations regarding any Auxiliary Component and
notwithstanding anything to the contrary in this Agreement, all costs and
expenses related to the integration and operation of any Auxiliary Component
shall be borne by Contractor.

 

e)Except as otherwise agreed to in writing by Aireon and Contractor, under no
circumstances will Aireon or Aireon’s suppliers, or subcontractors be liable or
directly responsible to Contractor or any Auxiliary Component Customers for any
damages, liabilities, costs, expenses, suits, claims, or losses arising from,
directly or indirectly, the operation, integration, or accommodation of the
Auxiliary Components for any reason and under any theory of liability (including
for any direct or indirect, consequential, special or other damages).”

 

f)Contractor shall also defend, indemnify and hold harmless Aireon and Aireon
subcontractors and suppliers, and each of their respective successors and
assigns, from and against all claims, demand and actions and resulting loss,
liability, cost, expenses and damages (including, but not limited to, reasonable
attorney’s fees and, to the extent permitted by law, any fines and penalties)
made and/or incurred  by (i) any Harris' customer, supplier, or contractor to
the extent arising solely from Contractor’s acts or omissions, and (ii) any
other third party to the extent arising solely from Contractor's gross
negligence and willful misconduct, and in each case of (i) and (ii), solely in
connection with the delivery, integration and/or operation of any Auxiliary
Components. This indemnification shall be conditioned upon the procedures for
indemnification set forth in Article 22.3.

 

6.Article 16.3 Inter-Party Waiver of Liability, all references to the term
“Other Payloads” in sub-articles 16.3.1 and 16.3.2 are replaced with the term
“Auxiliary Components.”

 

7.Article 18.1 Storage: the first sentence is revised to read as follows:

 

“In the event that any Payload(s) or Payload Enclosure(s) are placed in storage,
all storage costs, including insurance, shall be borne by the Contractor.”

 

8.Exhibit A - Statement of Work, Section 1.2, Option, inclusive of CLIN 002,
should be deleted in its entirety.

 



 

 

 

 

9.Exhibit D – Completion Certification Form, all references to the term “other
payloads” are replaced with the term “Auxiliary Components”.

 

This Amendment may be executed and delivered (including via facsimile or other
electronic means) in one or more counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.

 

All other provisions of the Agreement not expressly referred to in this
Amendment remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized representatives as of the date set forth in the Preamble.

 

For Aireon   For Contractor               By: /s/ Donald L. Thoma   By: /s/
Janis Rubin-Telles               Name: Donald L. Thoma   Name: Janis
Rubin-Telles                Title: CEO   Title: Manager, Contracts              
Date: 3/18/2013   Date: 18 March 2013  

 

 



 

